02/25/2018 18 11 FAX                                           HH&R LLP                                                                    14]001/004
                     Case 1:18-cv-11169-VM Document 44 Filed 02/26/19 Page 1 of 4




                   GOLDMAN ISMAIL TOMASELLI BRENNAN & BAUM LLP


          February 25, 2019
                                                                                                          l -',C Sl>~Y
          BY E-MAIL                                                                                       D r·1 '\lF\T
                                                                                                          E!        'TRO'.'.ICALLY FILED
          Daniel C. Burke                                                                                 lL   1.   #:
          Bernstein Liebhard, LLP
          10 East 40th Street, 28th Floor                                                                 DA f F !U D:
          New York, NY 10016

                      Rt:        Sabol v. Bayer HealthCare Pharmaceuticals Inc., et al., No. 18-cv-11169
                                 Pre-Motion Conference Regarding Planned Motion to Dismiss

          Dear Mr. Burke:

          Following numerous Orders to Show Cause why her Complaint should not be dismissed from the
                                     1
          Middle District of Florida, Plaintiff has re-filed her suit in New York. even though she lives in
          Florida, and even though she previously claimed she used Bayer's product in Florida.
          Defendants Bayer HealthCare Pharmaceuticals Inc., Bayer Corporation, and Bayer HealthCare
          LLC (collectively "Bayer") submit this letter prior to requesting that the Court hold a conference
          regarding a proposed motion to dismiss Plaintiffs Complaint for lack of personal jurisdiction,
          improper venue, and failure to state a claim.

          I. Plaintiff Fails to Establish Jurisdiction or Demonstrate that This Venue Is Proper

          In her Complaint, Plaintiff fails to "aver[] ... facts that ... establish jurisdiction over the
         defendant," which is necessary "to survive a motion to dismiss for lack of personal jurisdiction."
         Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 673 F.3d 50, 59 (2d Cir.2012) (brackets and
          internal citations omitted). There is no general jurisdiction over Bayer since it is not
         headquartered or incorporated in New York. See BNSF Ry. Co. v. Tyrrell, 13 7 S. Ct. 1549, 1558
         (2017) ('"paradigm' forums" of general jurisdiction are "the corporation's place of incorporation
         and its principal place of business"). On this point, plaintiff states that Bayer is "registered to do
         business in the State of New York," Compl.p.219, but "an e-xcrcise of general personal
         jurisdiction based on registration alone would be counter to the principles of due process,"
         Wilderness USA, inc. v. DeAngelo B,-os. LLC, 265 F. Supp. 3d 301,313 (W.D.N.Y. 2017).

         Specific jurisdiction over Bayer is atso lacking. As pied, Bayer did nothing more than develop its
         MRI contrast agent product, Magnevist, that allegedly reached New York through the nationwide
         "stream of commerce." Comp!. p.19 ~ 93. The Supreme Court has emphasized that specific
         personal jurisdiction exists only where the "defendant ... create/sj contacts with the forum
         State." Walden v. Fiore, 134 S. Ct. 1115, 1126 (2014) (emphasis added). It is not enough that a
         defendant's "conduct affected plaintiffs with connections to the forum State," id. at 1126, which

          1
              See, e.g., 0kt. No. 49, Order to Show Cause, Sabol v. Bayer HealthCare Pharmaceuticals Inc.
         et al., No. 8:l 8-cv-850 (M.D. Fla. Aug. 2,2018).
              56• WEST RAN:JOL?H STREET· SUITE 400        3131 TURTLE CREEK SUITE 1210           • 2Q   SANTA MONICA BOULEVARD SUITE 710
                     CMICJ.GO ILLINOIS 60861                    DALLAS TEXAS 75219                      SANTA MONICA CALIFORNIA 90401
                  312 611-6000 · 312.861-5191 FAX          21Ui0.9901 · 972.998,0991 FAX                 310.S76.8900 · 312,829.6107 FAX


                                                    www   g01dman1ema11                    com
02/25/2018 18 11 FAX                                  HH?.R LLP                                                      ~   002/004
                Case 1:18-cv-11169-VM Document 44 Filed 02/26/19 Page 2 of 4




               GOLDMAN ISMAIL TOMASELLI BRENNAN                                        &    BAUM LLP

          is all Plaintiff claims by now belatedly alleging she used Magnevist in New York. Plaintiff also
          vaguely alleges Bayer has a New York facility and conducted in-state "clinical trials," Compl.
          p.219, but never claims that facility involved Magnevist whatsoever or that Plaintiffs lawsuit
          arises from any such clinical trial.

          Further, to secure transfer there, Plaintiffs counsel previously told a federal court that Plaintiff
          used Magnevist "within the Middle District of Florida," not in New York. See 0kt. No. 24,
          Stipulation, Sabol v. Bayer HealthCare Pharmaceuticals Inc., No. 3: I 7-cv-6861 (N.D. Cal.
          March 22. 2018). Since Plaintiff's current allegation that she used Magnevist in New York is
          "contrary'' to one she "successfully advanced in another proceeding," judicial estoppel bars her
          from using her new allegation to show jurisdiction. BPP lllinoi.i, LLC v. Royal Bank ofScotland
          Grp. PLC, 859 FJd 188, 192 (2d Cir. 2017).

          Plaintiff thus fails to state "facts that ... would suffice to establish jurisdiction," Licci, 613 F .3d
          at 59. And for similar reasons, this venue is improper. See 28 U.S.C. § 139l(b).

          2. Plaintiff Fails to State a Claim

          Complete dismissal is further warranted because Plaintiff fails to state a claim for negligence or
          strict liability.

                 A.       Plaintiff's Alleged "Primary Injury" of "Gadolinium Retention" Is Not
                          Legally Cognizable
          Plaintiffs alleged "primary injury" of "gadolinium retention··-meaning trace amounts of
          gadolinium remained in her body without further s)fflptoms-is not a legally c-0gnizable injury.
          See Comp!. pp.3-4 ~ 17. New York courts have rejected claims based on mere exposure to
          chemicals rather than physical injury. 2 See Caronia v. Philip Morris USA, Inc., 5 N.E.3d 11, 14,
          19-20 (N.Y. 2013) (rejecting cigarette smokers' suit claiming exposure to "carcinogenic agents"
          including "tar"). Caronia held that "[a] threat of future hann is insufficient to impose liability
          against a defendant in a tort context," 5 N.E.3d at l 4, 18-19, which is precisely what Plaintiff
          seeks to do here in alleging damages from gadolinium "retention," since that phenomenon is not
          itself a physical injury. See Comp!.p.41 18 ("Plaintiff was never warned about the risks of
          gadolinium retention ... .'' (emphasis added)).

                 B.      Claims Based on Plaintiff's Other Allegations-"Fibrosis" and "Related
                         lnjuries"-Are Preempted

          Claims based on PlaintiWs other alleged injuries, "fibrosis" and "related injuries," are
          preempted, Com pl. p.10 ~ 5 I. Plaintiff claims Magnevist's FDA-approved label failed to warn
          persons with normal kidney function of these alleged risks. To avoid preemption, Plaintiff must
          plead that Bayer discovered "newly acquired information" after the FDA 's approval of
          Magnevist's label, and that this information would have allowed Plaintiff's desired label change.


          2
            Since Plaintiff appears to bring her claims under New York law, Bayer will move to dismiss
          accordingly. Bayer reserves the right to argue that other law governs part or all of this action.



                                                             2
02/25/2018 18 11 FAX                               HH&R LLP                                                 ~   003/004
                Case 1:18-cv-11169-VM Document 44 Filed 02/26/19 Page 3 of 4




               GoLCMAN lsMAIL TOMASELLI BRENNAN                                   &   BAUM LLP

          That is because "federal law expressly forbids a manufacturer from changing its label after ...
          FDA approval unless such changes are made pursuant to the ['Changes Being Effected,' or
          'CBE'] regulation.'' Utt.s v. Bristol-Myers Squibb Co., 226 F. Supp. 3d 166, 184-85 (S.D.N.Y.
          2016) (dismissing preempted claims). And "[t]he CBE procedure is only available to make
          changes ... based on 'newly acquired information"' discovered after FDA approval. In re
          Celexa & lexapro Mlctg. & Sales Pracrices Litig., 779 F.3d 34, 41-42 (1st Cir. 2015). The
          ''new[] ... information" must provide "reasonable evidence of a causal association" of "a
          clinically significant" "hazard" or "adverse reaction[]" linked to a drug. See 21 C.F.R. §
          201.57(c)(6)(i).

          Plaintiff identifies absolutely no "newly acquired information" permitting Bayer to use the CB£
          regulation to add her alleged risks of"fibrosis" or "related injuries" to Magnevist's label. Compl.
          p. l Oi! 51. Nothing in Plaintiff's Complaint pleads "reasonable evidence of a causal association"
          between these alleged risks and Magnevist. See 21 C.F .R. § 314. 70(c)(6)(iii)(A). That is
          unsurprising: in 2018, the FDA approved a Magnevist label stating that ''clinical consequences of
          gadolinium retention have not been established in patients with normal renal function." See
          7/25/2018 Revised Magnevist label at 4 (emphasis added), https://www.accessdata.fda.gov/
          drugsatfda_docs/label/2018/0 l 9596s064s065 lbl.pdf. 3 That is true even though Plaintiffs own
          attorney, Todd Walburg, attended FDA meetings on this subject, ultimately failing to convince
          the FDA that a warning that gadolinium retention can cause clinical harm was appropriate.

                 C.      Plaintiff Fails to Show Her Alleged Injuries Were Foreseeable

         Dismissal is further warranted because Plaintiff fails to plead that Bayer could have reasonably
         foreseen the vague symptoms she alleges. See Uriano v. Hobart Corp., 92 N.Y.2d 232, 237
         (N.Y. 1998) (strict liability); Robinson v. Reed-Prentice Div. of Package Mach. Co., 49 N.Y .2d
         471,480 (N.Y. 1980) (negligence). Plaintiff proclaims, with no pied facts, that Magnevist caused
         her ''fibrosis." See Comp!. pp.3-4, 17. That is not a side effect of Magnevist recognized by the
         FDA or medical community in persons with nonnal kidney function. See 112512018 Revised
         Magnevist label p.4. Despite extensive discussion of how gadolinium may be retai,red in
         patients' bodies, the Complaint's theory of how retained gadolinium causes any alleged injuries
         is entirely based on patients' "advocacy groups" and "strongly worded letters" to the FDA, 4 see
         Comp!, pp.15-16 ml 75-76. And Plaintiff never alleges Bayer knew of these letters or groups
         when she used GBCAs. 5

         3
          Bayer will request that the Court take judicial notice of official FDA statements since they "can
         be accurately and readily determined from sources whose accuracy cannot reasonably be
         questioned," Fed. R. F.vid. 201 (6)(2), namely, the FDA itself. See Canale v. Colgate-Palmolive
         Co., 258 F. Supp. 3d 312, 322 & n.9 (S.D.N.Y.2017) (taking judicial notice of FDA action).
         4
          Plaintiff's detour into a decade-old litigation over nephrogenic systemic fibrosis, a condition
         Plaintiff does not claim to have, does not advance her claims. See, e.g., Com pl. p.15 , 73.
         5
           Further, Plaintiff's claims provide unadorned allegations that defendants engaged in subpar
         "manufacture, development, production, testing. inspection, endorsement, prescription, sale and
         distribution" of products, and failed to warn at some time. See Comp!. p.18 , 87. These "labels
         and conclusions" fail to state a claim. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007).



                                                          3
02/25/2018 18 11 FAX                           HH&R LLP                                           141004/0()4
               Case 1:18-cv-11169-VM Document 44 Filed 02/26/19 Page 4 of 4




               GOLDMAN !SMAIL TOMASELLI BRENNAN                             & BAUM LLP


                                                          Respectfully submitted,



                                                          Jennifer Greenblatt
                                                          Lead Counsel for the Bayer Defendants


         cc:    The Honorable Victor Marrero (By Facsimile)
               United States District Judge
               Southern District of New York
               500 Pearl Street
               New York. NY 10007

               All Counsel of Record (By Email)




                       :)_~2££-/.if
                              DATE




                                                     4
